Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
	Claim 59 is objected to because it recites "received" instead of "receive".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 60 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 60 recites an "annular recess defined by the inner housing".  This is regarded as new matter because the original disclosure sleeve (p. 12 lines 5-7).  It does not mention any annular recess defined by an inner housing.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 57-67 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 57:  This claim is indefinite because there is insufficient antecedent basis for "the pre-assembly subassembly" in line 10.  The earlier part of claim 57 recited a "pre-assembled subassembly", but not a "pre-assembly subassembly".
Claim 57:  This claim is further indefinite because there is insufficient antecedent basis for "the first pre-assembled subassembly" in line 12.  The earlier part of claim 57 recited a "pre-assembled subassembly", but did not mention any first pre-assembled subassembly.
Claims 58-63:  These claims are indefinite by dependence from claim 57.

Claim 64:  This claim is further indefinite because there is insufficient antecedent basis for "the first pre-assembled subassembly" in lines 8-9.  The earlier part of claim 64 recited a "first subassembly", but not a "first pre-assembled subassembly".
Claims 65-67:  These claims are indefinite by dependence from claim 64.

Response to Arguments
	The rejections of the 9/10/2020 action were overcome by the 12/10/2020 response.

Allowable Subject Matter
	Claims 37-40, 43, and 49-55 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for 
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
February 28, 2021